DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claims language.

Double Patenting Considerations:
U.S. Pat. No. 11,265,353:
The claim language of ‘353 does not contain “a schema definition of the data that the device is allowed to store within one or more data storage resources of the service”; and “determine, based on the electronic profile, that the first identifier of the requesting network device …” (and other detailed steps), as seen in the independent claim language of the present Application.
Therefore, there is no double patenting rejection in the current Application.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updates (16/644,332 now U.S. Patent No. 11,265,353)).
Appropriate correction is required.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
“ETSI” (claim 19, line 2) should read “(ETSI)” to maintain consistency in the claim language.

Claim 1 recites the limitation "the associated identifiers of each of the one or more network devices" in lines 15 – 16.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the associated identifier of the network device”;
Claim 13 recites the limitation "the associated identifiers of each of the one or more network devices" in lines 11 – 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the associated identifier of the network device”;
Claim 1 recites the limitation "an associated identifier of one of the one or more network devices in the electronic profile" in lines 26 – 27.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the associated identifier of one of the one or more network devices in the electronic profile”;
Claim 13 recites the limitation "an associated identifier of one of the one or more network devices in the electronic profile" in lines 22 – 23.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the associated identifier of one of the one or more network devices in the electronic profile”;

Claim 1 recites the limitation "the network device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a network device”;
Claim 13 recites the limitation "the network device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a network device”;

Claim 4 recites the limitation "the instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer-executable instructions”;
Claim 5 recites the limitation "the instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer-executable instructions”;
Claim 6 recites the limitation "the instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer-executable instructions”;
Claim 7 recites the limitation "the instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer-executable instructions”;
Claim 8 recites the limitation "the instructions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the computer-executable instructions”;

Claim 13 recites the limitation "the information concerning each network device" in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the information concerning each of the one or more network devices”;

Claim 14 recites the limitation "one or more data storage resources" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more data storage resources”;

Claim 2 recites the limitation "the data control policy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the associated data control policy”;
Claim 14 recites the limitation "the data control policy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the associated data control policy”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An apparatus comprising a processor and a memory, the apparatus further including computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to provide a service supporting service capabilities through a set of application programming interfaces (APIs) and underlying network interfaces in a communications network and cause the service to:
receive an electronic profile comprising information concerning one or more network devices that may be connected to the communications network, and information concerning each of the one or more network devices, the information concerning each of the one or more network devices comprising at least an associated identifier of the network device and an associated data control policy for each of the one or more network devices comprising a schema definition of the data that the device is allowed to store within one or more data storage resources of the service;
create, in the memory of the service, one or more resources and store within the one or more resources the information contained in the electronic profile concerning each of the one or more network devices, including the associated identifiers of each of the one or more network devices, and the associated data control policy of each of the one or more network devices;
receive, from a requesting network device connected to the communications network, an electronic request to perform an operation on one or more data resources of the service, the request comprising a first identifier of the requesting network device and one or more data resources, wherein the requesting network device is requesting to perform an operation on;
determine, based on the electronic profile, that the first identifier of the requesting network device matches an associated identifier of one of the one or more network devices in the electronic profile; and
determine that the identifier of the requesting network device matches an associated identifier of one of the one or more network devices in the electronic profile, and that a type of data included in the request matches the schema of the associated data control policy of the device, and based on the determination store the data within the data resource.

Independent claim 13:
13.	A method performed by a service of a communications network, comprising:
receiving an electronic profile comprising information concerning one or more network devices that may be connected to the communications network, and information concerning each of the one or more network devices, the information concerning each network device comprising at least an associated identifier of the network device and an associated data control policy for each of the one or more network devices comprising a schema definition of the data that the device is allowed to store within one or more data storage resources of the service;
creating, in a memory of the service, one or more resources and store within the one or more resources the information contained in the electronic profile concerning each of the one or more network devices, including the associated identifiers of each of the one or more network devices, and the associated data control policy of each of the one or more network devices;
receiving, from a requesting network device connected to the communications network, an electronic request to perform an operation on one or more data resources of the service, the request comprising a first identifier of the requesting network device and one or more data resources, wherein the requesting network device is requesting to perform an operation on;
determining, based on the electronic profile, that the first identifier of the requesting network device matches an associated identifier of one of the one or more network devices in the electronic profile; and
determining that the identifier of the requesting network device matches an associated identifier of one of the one or more network devices in the electronic profile, and that a type of data included in the request matches the schema of the associated data control policy of the device, and based on the determination store the data within the data resource.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/